Citation Nr: 1141022	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  02-10 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for lumbosacral strain and degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney  



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from October 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was denied by a Board decision of July 2005.  It was appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded that decision.

The issue on appeal was last before the Board in September 2009 when it was remanded for additional evidentiary development.  


FINDING OF FACT

A chronic low back disorder was not present during active duty or for many years thereafter and there is no competent evidence of record linking a current back disorder to the Veteran's active duty service.  Arthritis was first shown years after service.


CONCLUSION OF LAW

Lumbosacral strain and degenerative joint disease of the spine was not incurred in or aggravated by the Veteran's active duty service nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in July 2001, August 2001, October 2001 and February 2004 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for the disability on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Thereafter, there was readjudication of the claim.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim, but he was not provided with notice of the types of evidence necessary to establish an effective date for the disability on appeal.  Despite the inadequate notice provided to the veteran on this element, the Board finds no prejudice to the veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  In that regard, as the Board concludes below that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a low back disorder, any questions as to the effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination of the Veteran's spine obtained in the present case is more than adequate.  Physical examination was conducted and the Veteran's history was recorded.  The claims file was reviewed.  An opinion as to the etiology of the disorder diagnosed was provided and supported with adequate rationale.  The examiner opined that it would be speculative to link current back disorders to active duty.  As found below, there is no competent evidence of the presence of a low back disorder in the service medical records or for many years thereafter.  The service medical records actually indicate that the Veteran did not have any disability of the back at the time of discharge.  It would not be beneficial to the Veteran's claims to afford him another VA examination to determine the etiology of his claimed back disorder.  This is because any opinion which may link the back disorder to the Veteran's alleged injury during active duty would be based on speculation as there is no competent evidence of an in-service injury.  As set out below, the Board finds that the Veteran's allegations of an in-service injury and continuity of symptomatology after discharge is found to be not credible.  Any opinion based on the alleged injury would be speculative.  Service connection cannot be granted based on speculative evidence.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issue decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain during active duty and thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed orthopedic disorders for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Analysis

The Board finds that service connection is not warranted for lumbosacral sprain and degenerative joint disease of the spine as the competent evidence of record demonstrates that the Veteran did not have a chronic back disorder during active duty and the post-service back symptomatology is not etiologically linked to the Veteran's active duty service.  

The service treatment records were silent as to complaints of, diagnosis of or treatment for back problems.  No pertinent abnormalities were noted on the report of the July 1966 separation examination.  The Veteran did not indicate he had any pertinent symptomatology on a Report of Medical History he completed in July 1966.  

An examination was conducted by VA in January 1983.  At that time, the examiner noted that there were no apparent musculoskeletal disorders. 

The first objective evidence of back problems is dated many years after the Veteran's discharge.  There are medical records dated during the 1970's that relate to a disability unrelated to this appeal.  The earliest notation of a low back disorder is found in an April 1985 clinical record.

The only evidence of record which indicates that the Veteran injured his back during active duty and had had persistent back problems since that time is the Veteran's own allegations.  

While the Veteran has alleged, many years after discharge, that he injured his back during active duty and had had continuous back problems during and after active duty, the Board finds these allegations are not credible as they are contradicted by the Veteran's prior statements and/or lack of objective evidence documenting continuous back problems.  

The Veteran has alleged, at one time, that he was hospitalized during active duty for back problems.  The service treatment records do not document such treatment.  The service treatment records were completely silent as to complaints of, diagnosis of or treatment for back problems.  Significantly, the Veteran indicated on a Report of Medical History he completed in July 1966 that he did not have any illness or injury other than noted in the document.  A back disorder was not included on the document.  Physical examination conducted at the time of the Veteran's separation examination found the Veteran's spine to be clinically normal.  The Board finds that, if the Veteran had injured his back as reported post-service and treatment including hospitalization during active duty, this would have been documented, at least one time, in the service treatment records or at the time the Veteran completed the Report of Medical History in 1966 towards the end of his military service.  

The Veteran submitted an application for Social Security benefits in April 1982.  He indicated on that application that he became disabled in September 1976 due to an inability to determine what is real versus what is imaginary.  He also wrote that he had lapses of memory and some type of problem with his blood.  There was no indication on the application that the Veteran had any problems with his back at that time.  On a different part of the application, the Veteran indicated that he last worked in 1980 but was unable to work anymore due to a nervous condition and high blood pressure.  Again there was no indication that back problems were affecting the Veteran in any way.  If the Veteran had had continuous problems with his back from discharge, the Board finds it reasonable to believe that the Veteran would have reported this symptomatology at the time he applied for Social Security benefits.  

In January 1983, the Veteran submitted to VA claims of entitlement to service connection for nerves and hypertension.  The Veteran did not indicate, in any way, that he was claiming service connection for back problems.  The Board finds that, if the Veteran had had continuous back problems from discharge to 1983 which he thought was due to an incident of active duty, the Veteran would have submitted a claim for his back in 1983 as well.  The fact that the Veteran submitted a claim to VA in 1983 demonstrates a knowledge of VA compensation law.  The failure of the Veteran to submit a claim for a back disability in 1983, undercuts completely his subsequent allegations of continuous back problems which were due to his military service.  Additionally, physical examination conducted in January 1983 documents that the examiner did not find any musculoskeletal disorders at that time.  The Board finds that if, in fact, the Veteran had had continuous back problems from discharge to 1983, a back disorder would have been diagnosed at that time or, at a minimum, complained of.  

In September 1983, the Veteran indicated on an application for Social Security benefits that he had had back pain for which doctors were unable to find a cause.  There was no indication that the back problems were existing from the time of active duty or were caused, in any way, by active duty.  This statement also weighs against finding that the Veteran injured his back during active duty and had had problems with his back thereafter.  It cuts against the Veteran's subsequent allegations of in-service injury and continuous symptomatology.  

The earliest notation of a low back disorder is found in an April 1985 clinical record wherein it was reported that the Veteran stated that he had developed pain in the dorsal and lumbosacral spine in 1977.  Examination showed normal range of motion.  The summary was that the Veteran was suffering from a chronic dorsal and lumbosacral strain.  Again, there was no mention of any problems with the Veteran's back existing during active duty or problems with persistent back pain from discharge to 1977.  The Veteran's self-reported medical history recorded at this time completely cut against a finding that the Veteran had had back problems during active duty or continuous problems thereafter.  

In March 1996, a clinical record includes the annotation that the Veteran had a low back injury in 1965.  Significantly, the record also indicates that the Veteran reported he had low back pain which began four days prior.  There is no indication that the Veteran had had continuous back problems from active duty to the present.  The Board finds this allegation that he injured his back during active duty is outweighed by the prior actions of the Veteran and lack of objective evidence in the clinical records, as set out above.  The fact that the Veteran did not report continuous problems from the time of the reported in-service injury to 1996 also weighs against a finding that the Veteran had had continuous back problems from discharge onward.  

In March 2004, the Veteran reported, in October 2001, that he was unable to work a 40 hour week after discharge due to his back injury.  However, the prior claims to Social Security did not reference back problems.  Furthermore, the Social Security records document that the Veteran reported that he was unable to work due to mental problems and high blood pressure.  If the Veteran was of the opinion that he was unable to work due to back problems, the Board finds that he would have included these claims on his application for compensation from Social Security.  Additionally, information supplied by the Veteran to Social Security indicates that he worked, for a period of time as a laborer in the 1980's.  The conflicting reports by the Veteran as to the cause of his inability to work also causes the Board to find the Veteran's credibility is lacking.  

The Veteran has provided conflicting evidence regarding his alleged treatment for back problems.  On an application for compensation which was received in October 2002, the Veteran reported that he had been treated by a Doctor N. from September 1965 to September 2002.  However, on a release form which was also received in October 2002, the Veteran indicated that he had been treated by Dr. N., but this was in the 1990's.  It is not apparent why the Veteran submitted two different dates for treatment by Dr. N.  Again, this affects the Veteran's credibility.  

Based on the above, the Board finds that the Veteran's credibility is impeached regarding his reports of in-service injuries and treatment as well as post-service treatment and symptomatology he experiences.  The Board finds there is no competent evidence of an in-service back injury nor competent evidence of continuity of symptomatology of back problems from discharge to the present.  

There is no competent evidence of record linking the currently diagnosed disorders to the Veteran's active duty service on any basis.  The only evidence of record which provides such a link is the Veteran's own allegations.  As set out above, the Veteran is not competent to provide evidence of such a link to active duty.  No health care professional is on record as linking current back problems to the Veteran's active duty service.  

There is competent evidence of record which indicates that the currently existing back problems were not linked to the Veteran's active duty service.  

A VA examination was conducted in July 2001.  At that time, the Veteran gave a history that he had sustained an injury of his lower back during service in 1965.  Examination showed limitation of motion of the lumbosacral spine and X-ray studies showed a moderate degree of degenerative joint and disc disease at L4-L5.  The impressions were chronic low back strain and degenerative joint and disc disease of moderate degree at L4-L5.  The examiner stated that he had reviewed available medical records that went back to 1989 and found no record of treatment for back problems.  Regarding a relationship between the present back condition and an injury in military service, the examiner noted that there was no objective record of medical treatment for a back condition during service, so it was not believed to be possible to say one way or the other if an injury in service was responsible for the present disorder.  

At the time of a June 2009 VA examination, the Veteran reported he was thrown off a gun in 1965 and experienced sudden onset of back pain.  He reported he sought treatment at that time.  He was given medication but no surgery.  Physical examination was conducted.  The diagnosis was degenerative disc disease/degenerative joint disease of the lumbar spine.  The examiner noted that an April 1985 clinical record includes a reference to back pain beginning in 1977.  The examiner was unable to find any report documenting complaints of back pain in service.  The examiner noted that some of the records were illegible.  Therefore he was unable to say with any degree of certainty (without resorting to speculation) if the Veteran's current low back disability was related to military service or not.  The rationale was based on the examiner's review of the claims file, the history, physical examination and the examiner's medical knowledge.  

The most recent VA examination was conducted in November 2010.  The Veteran reported increasing low back pain.  Physical examination was conducted.  The diagnosis was degenerative disc disease/degenerative joint disease of the lumbar spine.  The examiner noted the Veteran reported he injured his back when he was thrown from a gun in 1965.  The Veteran informed the examiner that he had had persistent back pain since that time.  The examiner noted that the 1966 separation examination did not document complaints or treatment for back symptoms and clinical records from 1965 to 1966 were silent as to complaints of back problems.  A report of a VA examination in 1983 was referenced as not documenting diagnosis or complaints of back pain.  Multiple records from 1991 onward were referenced as documenting complaints of back problems.  The examiner opined that the current etiology for the Veteran's back pain was degenerative disc disease and degenerative joint disease.  The examiner noted that he was unable to find any documentation that the Veteran was treated for back problems during active duty.  The examiner opined that it was not at least as likely as not that the Veteran's current back disability was related to his military service.  The rationale was based on review of the claims file, the Veteran's history, a physical examination and the examiner's medical knowledge.  

The reports of the VA examinations associated with the claims file indicate that the examiners found the Veteran's back problems were not due to active duty.  A significant part of the rationale for the decisions was based on a lack of evidence in the service treatment records as to back problems.  Normally, a failure of documentation of in-service complaints or treatment for back problems is not fatal to an appellant's claim as service connection may be granted, in part, based on the Veteran's lay statements providing they are credible.  However, in the current case, the Board finds the examiners can use the absence of in-service medical evidence to determine that a back disorder is not linked to active duty.  This is because the Board finds the Veteran's statements regarding the inception and treatment of a back injury is without probative value as his credibility has been impeached.  As set out above, the complete absence of any evidence in the service treatment records of back problems and the Veteran's post-service actions and reports of symptomatology weigh against finding that the Veteran injured his back during active duty and had had problems for many years thereafter.  Any medical opinion which attempted to link a currently existing back disorder to the Veteran's active duty service based on the Veteran's self-reported history would not constitute competent medical evidence.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

There is no competent evidence of record documenting the presence of arthritis of the spine to a compensable degree within one year of discharge which would allow for the grant of service connection on a presumptive basis.  The first competent evidence of the presence of this pathology is dated many years after discharge.  The Veteran is not competent to report that he had arthritis of the spine to a compensable degree within one year of discharge.  This determination is not a simple medical diagnosis.  

As there is no competent evidence linking currently existing back disorders to the Veteran's active duty service nor evidence of the presence of arthritis of the spine to a compensable degree within one year of discharge, service connection is not warranted for a low back disorder.  

After a review of the evidence of record, the Board is of the opinion that a preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  In this regard, although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, supra.


ORDER

Entitlement to service connection for lumbosacral strain and degenerative joint disease is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


